FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/4/2015                                                       COA No. 12-14-00205-CR
LUSK, CHARLES EDWARD             Tr. Ct. No. 241-0127-14                        PD-0687-15
The appellant's pro se petition for discretionary review has this day been received
and filed.                            ^^ """*=•'=._=
                                                       Ji^
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *